Citation Nr: 0529644	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hand 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for back disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's application 
to reopen claims of service connection for right hand and 
back disabilities.  The veteran perfected a timely appeal of 
this determination to the Board.

On his May 2003 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing conducted before a Member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  Although in a July 2005 letter the RO notified 
the veteran of the date, time and location of the hearing, he 
failed to report for the hearing.  Since that time, there is 
no indication that he has requested that the hearing be 
rescheduled.  As such, the Board finds that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2005).  

The veteran's reopened claims of service connection for right 
hand and back disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1981 rating action, the RO denied service 
connection for right hand and back disabilities; in a March 
1981 letter, the RO notified the veteran of the decision and 
of his appellate rights, but he did not appeal this 
determination, and the decision became final.

2.  Evidence received since the March 1981 rating decision is 
new, relates to a necessary unestablished fact, and raises a 
reasonable possibility of substantiating the veteran's right 
hand claim.

3.  Evidence received since the March 1981 rating decision is 
new, relates to a necessary unestablished fact, and raises a 
reasonable possibility of substantiating the veteran's back 
disability claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1981 rating decision, which 
denied the veteran's claims of service connection for right 
hand and back disability, is final.  38 U.S.C.A. § 7105 (West 
2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1981).

2.  Evidence received since the March 1981 RO rating decision 
is new and material; the claim of entitlement to service 
connection for right hand disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Evidence received since the March 1981 RO rating decision 
is new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below in reopening the 
veteran's right hand and back disability claims, no 
discussion of the VCAA is necessary.

II.  New and material evidence

In an unappealed March 1981 rating decision, the RO denied 
service connection for right hand and back disabilities on 
the ground that the veteran did not suffer from either 
condition.  The RO notified the veteran of the decision in 
March 1981; however, he did not appeal.

The evidence of record at the time of the rating action 
consisted of the service medical records and a January 1981 
VA examination report.  

The service medical records show that the veteran received 
significant in-service care for treatment of a right hand 
injury.  The service medical records, however, are negative 
for treatment for back problems.

The January 1981 VA examination report shows that the veteran 
complained of having right hand problems, as well as low back 
pain.  The evaluation revealed that the veteran had some 
limitation of motion of the low back.  Clinical examination 
of the right hand was unremarkable.  X-rays were negative for 
arthritis of either the right hand or the back.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the March 1981 rating decision, it became final 
based on the evidence then of record. 38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1981).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2005), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until April 2002, i.e., 
after the current regulation's effective date of August 29, 
2001.  

Evidence associated with the claims folder since the RO's 
March 1981 rating decision includes records of the veteran's 
private and VA treatment for back disability, dated from 
March 1987 to August 2003, and statements submitted by the 
veteran.  

With respect to his right hand, as the RO acknowledged in the 
May 2003 Statement of the Case, the service medical records 
reflect treatment for a right hand injury.  In his statements 
submitted during the course of this appeal, he maintains that 
he has had chronic and recurrent right hand problems since 
that time.

As to his back disability, the new evidence shows that he was 
diagnosed in March 1987 as having herniation of discs L4, L5 
and S1.  Further, an August 1987 letter indicates that the 
veteran was receiving worker's compensation benefits, which 
suggests it might be related to the veteran having suffered a 
work-related back injury.  In any event, VA outpatient 
treatment records, dated in August 2003, reflect that the 
veteran was diagnosed as having herniated discs at L3-L5.

Of particular significance are the veteran's statements in 
which he reported having a continuity of right hand and back 
problems since service.  In this regard, the Board notes that 
in Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the veteran is competent to report that he has 
experienced a continuity of symptoms since service.  As such, 
presuming the credibility of the veteran's statements, the 
Board finds that the new evidence received since the March 
1981 rating decision relates to an unestablished fact 
necessary to support the claim, as there is now an indication 
that his right hand and back disabilities might be related to 
service.  Justus.  Moreover, the medical evidence now clearly 
shows that the veteran suffers from a diagnosed back 
condition.  This evidence raises a reasonable possibility of 
substantiating his claims and is thus "new and material" 
under the revised provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the claims of service connection for right hand 
and back disabilities are reopened.  



ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for right hand and 
back disability are reopened; the appeal is granted to this 
extent only.

REMAND

Prior to considering the veteran's reopened right hand and 
back disability claims on the merits, they must be remanded 
for additional development and adjudication.  

As discussed above, the veteran reports that he has had right 
hand and back problems since service.  Under the 
circumstances, the Board concludes that after associating 
with the claims folder any pertinent outstanding records, the 
veteran must be afforded such an examination because it is 
necessary to determine the onset and/or etiology of any right 
hand or back disability found to be present, and that in the 
examination report, the examiner must offer an opinion as to 
the likelihood that any right hand or back disability found 
to be present is related to or had its onset during service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent, etiology and/or onset of any 
right hand and back disability found to 
be present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any right hand and/or 
back disability found to be present is 
related to or had its onset during the 
veteran's period of military service.  
The examiner should comment on the 
veteran's in-service treatment for right 
hand problem, the possibility of a post-
service back injury, and the veteran's 
report of a continuity of post-service 
right hand and back problems.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's right hand and back claims in 
light of all pertinent evidence and legal 
authority.

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


